Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated June 19, 2020, is entered
into by and between Acacia Research Group LLC, a Texas limited liability company
(the “Company”), and Marc Booth (“Executive”), on the following terms and
conditions.

 

BACKGROUND

 

WHEREAS, the Company and Executive desire to enter into this Agreement, subject
to the terms and conditions as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:

 

1.       Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

 

a.                   “ARC” shall mean Acacia Research Corporation, a Delaware
corporation.

 

b.                  “Board” shall mean the Board of Directors of ARC.

 

2.       Position and Responsibilities. Executive shall be employed and serve as
Chief IP Officer of the Company. Executive agrees that, at all times during his
employment hereunder, Executive shall be subject to and comply with the
Company’s personnel rules, policies and procedures, including but not limited to
ARC’s and the Company’s Insider Trading Policy (attached hereto as Exhibit A),
Sexual Harassment Policy (attached hereto as Exhibit B), Executive Handbook
(which has been provided to Executive) and Executive Officer Stock Ownership
Guidelines (attached hereto as Exhibit C), in each case, as may be modified from
time to time. Executive shall devote his full working time and efforts to the
Company’s business to the exclusion of all other employment or active
participation in other business interests, unless otherwise consented to in
writing by the Company. This shall not preclude Executive from (a) devoting time
to personal and family endeavors or investments, (b) serving on community and
civic boards, (c) participating in industry or trade associations, or (d)
serving on a board of a public or private company that does not directly compete
with the Company; provided, that (x) such activities do not materially interfere
with Executive’s duties to the Company or create a conflict of interest, and (y)
the Board shall approve Executive’s service on any board of directors.

 

3.       Employment. Executive’s employment with the Company may be terminated
by the Company or Executive upon thirty (30) days’ written notice to the other
party, for any reason. This arrangement may not be changed during Executive’s
employment, unless agreed to in writing by the Compensation Committee of the
Board (the “Compensation Committee”).

 

4.       Compensation. For all services rendered by Executive pursuant to this
Agreement, the Company shall pay Executive, subject to his adherence to all of
the terms of this Agreement, and Executive shall accept as full compensation
hereunder, the following:

 

 

 

 



 1 

 

 

a.                  Salary. The Company shall pay Executive an annual salary
(the “Base Salary”) of $425,000. The Base Salary shall be subject to all
appropriate federal and state withholding taxes and shall be payable bi-weekly,
in accordance with the normal payroll procedures of the Company. The Base Salary
shall be subject to an annual review by the Compensation Committee and, without
limiting the generality of the foregoing, it is expressly contemplated that the
Base Salary shall be reduced as Executive participates in any capital interest
or similar plan or program adopted by the Company or its affiliates. In the
event of an adjustment to the Base Salary, the term “Base Salary” shall refer to
the adjusted amount.

 

b.                  Annual Bonus. Executive shall be eligible for annual cash
incentive compensation (the “Annual Bonus”) ranging from 25-75% of Base Salary
as shall be determined by the Board in accordance with annual performance
objectives established by the Board on an annual basis. The Annual Bonus, if
any, shall be paid to Executive in the same manner and at the same time that
other senior-level executives of the Company receive their annual bonus awards,
as determined by the Board or the Compensation Committee. In order to be
eligible for an Annual Bonus, Executive must be in good standing with the
Company. The Annual Bonus shall be subject to all appropriate federal and state
withholding taxes.

 

c.                   Benefits and Perquisites. The Company shall make benefits
available to Executive, including, but not limited to, vacation and holidays,
sick leave, health insurance, and the like, to the extent and on the terms made
available to other similarly situated employees of the Company. This provision
does not alter the Company’s right to modify or eliminate any employee benefit
and does not guarantee the continuation of any kind or level of benefits. All
such benefits shall cease upon the termination of Executive’s employment under
this Agreement.

 

d.                  Expenses; Travel. The Company shall reimburse Executive for
all reasonable out-of-pocket business and travel expenses incurred in connection
with the performance of Executive’s duties or professional activities on behalf
of the Company in accordance with the Company’s reimbursement policies.

 

5.       Confidentiality.

 

a.                  Confidential Information. The Company and Executive
recognize that Executive will acquire certain confidential and proprietary
information relating to the Company’s business and the business of the Company’s
affiliates. Such confidential and proprietary information is information that
derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy (“Confidential Information”).
Confidential Information may include, without limitation, the following:
business plans, projections, planning and strategies, marketing plans,
materials, pricing, programs and related data, product information, services,
budgets, acquisition plans, the names or addresses of any employees, independent
contractors or customers, licensing strategy, statistical data, financial
information or arrangements, manuals, forms, techniques, know-how, trade
secrets, software, any method or procedure of the Company’s business, whether
developed by the Company or developed, or contributed to, by Executive during
the course of Executive’s employment, or made available to Executive by the
Company or any of the Company’s affiliates in the course of Executive’s
employment, or any market development, research or expansion projects, business
systems and procedures and other confidential business and proprietary
information. Confidential Information may be contained in written materials,
verbal communications, the unwritten knowledge of employees, or any other
tangible medium, such as tape, computer, or other means of electronic storage of
information.

 

 

 



 2 

 

 

b.       Obligation of Confidentiality. Executive acknowledges and agrees that
all of the Confidential Information constitutes special, unique and valuable
assets of the Company and trade secrets, the disclosure of which would cause
irreparable harm and substantial loss to the Company and its affiliates. In view
of the foregoing, Executive agrees that at no time will Executive, directly or
indirectly, and whether during or after his or her employment with the Company,
use, reveal, disclose or make known any Confidential Information without
specific written authorization from or written direction by the Company.
Executive further agrees that, immediately upon termination or expiration of his
or her employment for any reason whatsoever, or at any time upon request by the
Company, Executive will return to the Company all Confidential Information.
Notwithstanding the foregoing, any restriction on Executive’s use, disclosure,
or conveyance of Confidential Information shall not apply to (i) any
Confidential Information that enters the public domain through no fault of
Executive’s or any person affiliated with Executive; (ii) any Confidential
Information that Executive is required to disclose pursuant to applicable law or
legal process, an order of a court of competent jurisdiction or a government
agency having appropriate authority, solely to the extent necessary to comply
with such order; and (iii) any use or disclosure, during the course of
Executive’s service with the Company of Confidential Information made necessary
by the proper conduct of the business of the Company and consistent with the
instructions of the Company. Nothing herein shall prohibit Executive from
providing information in connection with: (a) any disclosure of information
required by law or legal process; (b) reporting possible violations of federal
or state law or regulation to any governmental agency, commission or entity or
self-regulatory organization (collectively “Government Agencies”) (c) filing a
charge or complaint with Government Agencies; (d) making disclosures that are
protected under the whistleblower provisions of federal or state law or
regulation (collectively the “Whistleblower Statutes”); or (e) from responding
to any inquiry from, or assisting in any inquiry, investigation or proceeding
brought by Government Agencies in connection with (a) through (e).

 

6.       Intellectual Property. Executive agrees that any and all discoveries,
concepts, ideas, inventions, writings, plans, articles, devices, products,
designs, treatments, structures, processes, methods, formulae, techniques and
drawings, and improvements or modifications related to the foregoing that are in
any way related to the Company’s patent portfolios or any other intellectual
property owned by the Company or its affiliates, whether patentable,
copyrightable or not, which are made, developed, created, contributed to,
reduced to practice, or conceived by Executive, whether solely or jointly with
others, in connection with Executive’s employment with the Company
(collectively, the “Intellectual Property”) shall be and remain the exclusive
property of the Company, and, to the extent applicable, a “work made for hire,”
and the Company shall own all rights, title and interests thereto, including,
without limitation, all rights under copyright, patent, trademark, statutory,
common law and/or otherwise. By Executive’s execution of this Agreement,
Executive hereby irrevocably and unconditionally assigns to the Company all
right, title and interest in any such Intellectual Property. Executive further
agrees to take all such steps and all further action as the Company may
reasonably request to effectuate the foregoing, including, without limitation,
the execution and delivery of such documents and applications as the Company may
reasonably request to secure the rights to Intellectual Property worldwide by
patent, copyright or otherwise to the Company or its successors and assigns.
Executive further agrees promptly and fully to disclose any Intellectual
Property to the officers of the Company and to deliver to such officers all
papers, drawings, models, data and other material (collectively, the “Material”)
relating to any Intellectual Property made, reduced to practice, developed,
created or contributed to by Executive and, upon termination, or expiration of
his or her employment with the Company, to turn over to the Company all such
Material. Any intellectual property which was developed by Executive prior to
Executive’s first date of employment with the Company, or which is developed by
Executive during or after the termination of this Agreement and is not in any
way related to any of the Company’s or any of its affiliates’ intellectual
property, shall be owned by Executive.

 

 

 

 



 3 

 

 

7.       Covenants.

 

a.                Exclusive Service; Non-Solicitation. During the term of
Executive’s employment, Executive agrees not to perform services for any other
entity, group or individual if such service would be in conflict with or
interfere in any way with the Company’s business interests (as reasonably
determined by the Company). During the term of Executive’s employment and for a
period of eighteen (18) months after termination of Executive’s employment for
any reason, Executive shall not (a) solicit for employment and then employ any
employee of the Company or any of its affiliates or any person who is an
independent contractor involved with the Company or any of its affiliates (or
any person who was during the prior six months an employee or independent
contractor of the Company or any of its affiliates), (b) pursue or otherwise
solicit any Customer or Investment Opportunity of the Company or any of its
affiliates, or (c) induce, attempt to induce or knowingly encourage any Customer
or Investment Opportunity of the Company or any of its affiliates to divert any
business or income from the Company or any of its affiliates or to stop or alter
the manner in which they are then doing business with the Company or any of its
affiliates. In addition, in the event of the termination of Executive’s
employment for any reason, Executive, for a period of two years following
Executive’s termination of employment for any reason, will not serve as a
director, officer, employee or consultant to any public company engaged in the
business of acting as a patent assertion entity (“PAE”); provided that (i)
Executive may be employed by or provide services to an affiliated group that has
a business unit that acts as a PAE, which business unit comprises no more than
fifteen percent (15%) of such affiliated group’s overall business as measured by
revenue, provided that Executive does not provide any direct services to the
business unit (for the avoidance of doubt, it shall not be a violation of this
Agreement for Executive to render services to a different business unit or to
serve the parent of such business unit), and comply with Executive’s obligations
with respect to the Company’s Confidential Information and (ii) Executive may
become employed by or provide services to any private equity fund, hedge fund,
or other similar investment vehicle that invests in or holds a position in a
public entity that acts as a PAE, provided that Executive’s services to such
investment vehicle or its managers or advisors do not involve investment or
management decisions with respect to any of such investment vehicle’s public
portfolio companies engaged as PAEs and Executive does not use any of the
Company’s Confidential Information. The term “Customer” shall mean any
individual or business firm that was or is a customer or client of, or one that
was or is a party in an investor agreement with, or whose business was actively
solicited by, the Company or any of its affiliates at any time, regardless of
whether such customer was generated, in whole or in part, by Executive’s
efforts. The term “Investment Opportunity” means any opportunity in which the
Company or any of its affiliates or subsidiaries at any time sought to invest,
regardless of whether such opportunity was generated, in whole or in part, by
Executive’s efforts.

 

b.                Return of the Company’s Property. Upon the termination of
Executive’s employment in any manner, Executive shall immediately surrender to
the Company all lists, books and records of, or in connection with, the
Company’s business, and all other property belonging to the Company.

 

c.                Cooperation. During the term of this Agreement and thereafter,
Executive agrees to cooperate with the Company and its affiliates, agents,
accountants and attorneys concerning any matter with which Executive was
involved during Executive’s employment. Such cooperation shall include, but not
be limited to, providing information to, meeting with and reviewing documents
provided by the Company and its affiliates, agents, accountants and attorneys
during normal business hours or other mutually agreeable hours upon reasonable
notice and being available for depositions and hearings, if necessary and upon
reasonable notice. If Executive’s cooperation is required after the termination
of Executive’s employment, the Company shall reimburse Executive for any
reasonable out of pocket expenses incurred in performing Executive’s obligations
hereunder.

 

d.                Non-Disparagement. During the term of this Agreement and
thereafter, Executive shall not make any statements (whether written, electronic
or oral) that disparage, denigrate, malign or criticize the Company or any of
its affiliates, businesses, products, directors, officers or employees.
Notwithstanding the foregoing, in no event shall the provisions of this Section
7(d) prohibit Executive from making truthful statements to the extent required
by law or legal process.

 

 

 

 



 4 

 

 

8.       General Provisions.

 

a.                Successors and Assigns. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity that at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law or otherwise. Executive shall not be entitled to assign any of Executive’s
rights or obligations under this Agreement. This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amount is at such time payable to
Executive hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee or, if there be no such designee, to Executive’s
estate.

 

b.                 Remedies. Each of the parties to this Agreement will be
entitled to enforce its rights under this Agreement specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. The parties agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction for injunctive
relief without the need for an undertaking in order to enforce or prevent any
violations of the provisions of this Agreement.

 

c.                   Severability and Reformation. The parties intend all
provisions of this Agreement to be enforced to the fullest extent permitted by
law. If, however, any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future law, such provision shall be
fully severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof and the
remaining provisions shall remain in full force and effect. Moreover, any
provision so affected shall be limited only to the extent necessary to bring the
Agreement within the applicable requirements of law.

 

d.                  Governing Law and Venue. This Agreement is to be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof. Any suit brought and any and all
legal proceedings to enforce this Agreement whether in contract, tort, equity or
otherwise, shall be brought in the state or federal courts sitting in Manhattan,
New York, the parties hereto hereby waiving any claim or defense that such forum
is not convenient.

 

e.                   Arbitration of Disputes.

 

(a)               Agreement to Arbitrate. The parties hereby agree that any and
all disputes, claims or controversies arising out of or relating to this
Agreement, the employment relationship between the parties, or the termination
of the employment relationship, that are not resolved by their mutual agreement
shall be resolved by final and binding arbitration by a neutral arbitrator. This
agreement to arbitrate includes any claims that the Company may have against
Executive, or that Executive may have against the Company and any of its
affiliates or its or their officers, directors, employees, agents and
representatives.

 

 

 

 



 5 

 

 

(b)               Covered Claims. The claims covered by this agreement to
arbitrate include, but are not limited to, claims for: wrongful termination;
breach of any contract or covenant, express or implied; breach of any duty owed
to Executive by the Company or to the Company by Executive; personal, physical
or emotional injury; fraud, misrepresentation, defamation, and any other tort
claims; wages or other compensation due; penalties; benefits; reimbursement of
expenses; discrimination or harassment, including but not limited to
discrimination or harassment based on race, sex, color, pregnancy, religion,
national origin, ancestry, age, marital status, physical disability, mental
disability, medical condition, or sexual orientation; retaliation; violation of
any local, state, or federal constitution, statute, ordinance or regulation (as
originally enacted and as amended), including but not limited to Title VII of
the Civil Rights Act of 1964, Age Discrimination in Employment Act of 1967,
Americans With Disabilities Act, Fair Labor Standards Act, Executive Retirement
Income Security Act, Immigration Reform and Control Act, Consolidated Omnibus
Budget Reconciliation Act, Family and Medical Leave Act, California Fair
Employment and Housing Act, California Family Rights Act, California Labor Code,
California Civil Code, and the California Wage Orders or similar laws of other
states. This Agreement shall not apply to any dispute if an agreement to
arbitrate such dispute is prohibited by law.

 

(c)               Arbitration Process. The Parties further agree that any
arbitration shall be conducted before one neutral arbitrator selected by the
parties and shall be conducted under the Employment Arbitration Rules of the
American Arbitration Association (“AAA Rules”) then in effect. Executive may
obtain a copy of the AAA Rules by accessing the AAA website at www.adr.org, or
by requesting a copy from the President of the Board. By signing this Agreement,
Executive acknowledges that he or she has had an opportunity to review the AAA
Rules before signing this Agreement. The arbitration shall take place in
Manhattan, New York. The arbitrator shall have the authority to order such
discovery by way of deposition, interrogatory, document production, or
otherwise, as the arbitrator considers necessary to a full and fair exploration
of the issues in dispute, consistent with the expedited nature of arbitration.
The arbitrator is authorized to award any remedy or relief available under
applicable law that the arbitrator deems just and equitable, including any
remedy or relief that would have been available to the parties had the matter
been heard in a court. Nothing in this Agreement shall prohibit or limit the
parties from seeking provisional remedies under California Code of Civil
Procedure section 1281.8 or similar state and local laws, including, but not
limited to, injunctive relief from a court of competent jurisdiction. The
arbitrator shall have the authority to provide for the award of attorney’s fees
and costs if such award is separately authorized by applicable law. Executive
shall not be required to pay any cost or expense of the arbitration that he
would not be required to pay if the matter had been heard in a court. The
decision of the arbitrator shall be in writing and shall provide the reasons for
the award unless the parties agree otherwise. The arbitrator shall not have the
power to commit errors of law or legal reasoning and the award may be vacated or
corrected on appeal to a court of competent jurisdiction for any such error.

 

(d)               Federal Arbitration Act. This agreement to arbitrate shall be
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. Sections
1, et. seq.

 

f.                   Entire Agreement, Amendment and Waiver. This Agreement
contains the entire understanding and agreement between the parties, and
supersedes any other agreement between the Company and Executive, whether oral
or in writing, with respect to the subject matter hereof. This Agreement may not
be altered or amended, nor may any of its provisions be waived, except by a
writing signed by both parties hereto or, in the case of an asserted waiver, by
the party against whom the waiver is sought to be enforced. Waiver of any
provision of this Agreement, or any breach thereof, shall not be deemed to be a
waiver of any other provision or any subsequent alleged breach of this
Agreement.

 

g.                  Clawback, Stock Ownership and Holding Period Requirements.
Notwithstanding any other provision in this Agreement to the contrary, Executive
shall be subject to the written policies of the Company’s Board of Directors
applicable to Company executives, relating to recoupment or “clawback” of
incentive compensation.

 

h.                  Survival and Counterparts. The provisions of Section 1
(Definitions), Section 5 (Confidentiality), Section 6 (Intellectual Property),
Section 7 (Covenants) and Section 8 (General Provisions) of this Agreement shall
survive the termination of this Agreement. This Agreement may be executed in
counterparts, with the same effect as if both parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. This Agreement shall
supersede any prior or other agreement governing the subject matter hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 Company:     ACACIA RESEARCH GROUP LLC         By:    Name:   Title:        
 Executive:            MARC BOOTH

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

EXHIBIT A

 

INSIDER TRADING POLICY

 

 

 

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

[image_001.jpg] 

 

 

INSIDER TRADING POLICY

 

Statement of Policies and Procedures
Governing Material Nonpublic Information and

The Prevention of Insider Trading

 

 

Updated: June 13, 2019

 

 

I.                   Purpose of this Policy

 

The purchase or sale of securities while possessing material nonpublic
(“inside”) information or the disclosure of inside information (“tipping”) to
others who may trade in such securities is sometimes referred to as “insider
trading” and is prohibited by federal and state securities laws. As an essential
part of your work, you may have access to material nonpublic information about
Acacia Research Corporation and/or its subsidiaries (including information about
other companies with which Acacia does, or may do, business). When we refer in
this Policy to “Acacia” or the “Company,” we are referring to Acacia Research
Corporation and all its subsidiaries and divisions worldwide.

 

This Insider Trading Policy (the “Policy”) was adopted by Acacia Research
Corporation’s Board of Directors on February 1, 2019 to prevent illegal insider
trading and to avoid even the appearance of improper conduct on the part of any
Company director, officer, employee or contractor. This Policy is designed to
protect and further the reputation of Acacia for integrity and ethical conduct.
Remember, however, the ultimate responsibility for complying with the securities
laws, adhering to this Policy and avoiding improper transactions rests with you.
It is imperative that you use your best judgment.

 

II.                Penalties for Insider Trading

 

The penalties for violating the insider trading laws include imprisonment,
disgorgement of profits gained or losses avoided, civil fines of up to three
times the profit gained or loss avoided, and criminal fines of up to $5.0
million for individuals and $25.0 million for entities. Individuals and entities
considered to be “control persons”1 who knew or recklessly disregarded the fact
that a “controlled person” was likely to engage in insider trading may be
civilly liable for the greater of (i) $1 million or (ii) three times the amount
of the profit gained or loss avoided. Under some circumstances, individuals who
trade on inside information may also be subjected to private civil lawsuits.
Moreover, as the material nonpublic information of Acacia is the property of the
Company, trading on or tipping Acacia’s confidential information could result in
serious employment sanctions, including dismissal.

 

 

 

 

 

__________

1 A “control person” is an entity or person who directly or indirectly controls
another person, and could include the Company, its directors and officers.

 



 9 

 

 

You should be aware that stock market surveillance techniques are becoming more
sophisticated all the time, and the chance that federal authorities will detect
and prosecute even a small insider trading violation is a significant one.

 

Employees who violate this Policy may be subject to disciplinary action by the
Company, including dismissal for cause. Any exceptions to the Policy, if
permitted, may only be granted by the Compliance Officer and must be provided
before any activity contrary to the above requirements takes place.

 

III.       Scope and Applicability

 

A.                 Covered Persons. This Policy applies to Acacia’s Board of
Directors and to all employees and contractors within all of Acacia’s operations
worldwide. All persons covered by this Policy are referred to as “Covered
Persons.” This Policy also applies to family members and domestic partners who
share a Covered Person’s household, and any other individual whom the Compliance
Officer may designate as a Covered Person because he or she has access to
material nonpublic information concerning the Company.

 

B.                  Covered Securities and Transactions. This Policy applies to
all transactions in the Company’s equity securities, including common stock and
any other type of securities that the Company may issue, such as preferred
stock, notes, bonds, convertible debentures and warrants, and exchange-traded
options (including puts and calls) and other derivative securities. This Policy
applies to sales, purchases, gifts, exchanges, pledges, options, hedges, puts,
calls and short sales.

 

This Policy applies to all investment decisions you make regarding Company
securities. For example, if you have the power to direct the purchase or sale of
Company securities by virtue of your position as a director or officer of a
corporation or non-profit organization, or as a trustee of a trust or executor
of an estate, then all transactions in Company securities on behalf of the
corporation, organization, trust or estate are covered by this Policy.

 

This Policy also applies to trading in securities of another company if you
learn material nonpublic information about that company in the course of your
employment or association with Acacia.

 

C.                 Delivery of the Policy; Certifications. This policy will be
delivered to all Covered Persons upon its adoption by the Company, and to all
new directors, employees and where appropriate, contractors, at the commencement
of their employment or service with the Company. Thereafter, the Policy shall be
distributed annually. All Covered Persons must certify their understanding of,
and intent to comply with, this Policy and send the original to the Company’s
Legal Department. A copy of the certification that all Covered Persons must sign
is attached hereto as Exhibit A.

 

IV.       Definitions

 

A.                 Insider Trading. In general, “insider trading” occurs when a
person purchases or sells a security while in possession of inside information
in breach of a duty of trust or confidence owed directly or indirectly to the
issuer of the security, the issuer’s stockholders or the source of the
information. “Inside information” is information which is considered both
“material” and “nonpublic.” Insider trading is a crime, and it is strictly
prohibited by this Policy.

 

 

 

 

 



 10 

 

 

B.                  Materiality. A fact is considered “material” if there is a
substantial likelihood that a reasonable investor would consider it important in
making a decision to buy, hold or sell securities or if disclosure of the
information would be expected to significantly alter the total mix of the
information in the marketplace about the issuer of the security. Material
information can be either good or bad and is not limited to financial
information. While it is impossible to list all types of information that might
be deemed “material” under particular circumstances, information dealing with
the following subjects affecting the Company is generally considered to be
material:

 

·projections of future earnings, losses or financial liquidity problems;

·anticipated or actual financial results of the Company for the quarter and/or
year;

·news of a pending or proposed joint venture, merger, acquisition, tender offer,

divestiture, recapitalization, strategic alliance, licensing arrangement or
purchase or sales of substantial assets;

·news of a significant sale or disposition or write-downs of assets;

·new major contracts, strategic partners, suppliers, customers or loss thereof;

·change in debt ratings;

·changes in dividend policies or amounts, or the declaration of a stock split;

·offerings of additional securities or financing developments;

·changes in senior management;

·major changes in accounting methods or policies;

·cybersecurity risks and incidents, including vulnerabilities and breaches;

·major personnel changes, labor disputes or negotiations; and

·significant litigation or government investigations or the resolution thereof.

 

C.                 Nonpublic Information. Information is “nonpublic” if it has
not been widely disclosed to the general public through major newswire services,
national news services and financial news services, or through filings with the
Securities & Exchange Commission (“SEC”). For purposes of this Policy,
information will be considered public, i.e., no longer “nonpublic,” after the
close of trading on the second full trading day following the Company’s
widespread release of the information.

 

Nonpublic information may include:

 

·information available to a select group of analysts or brokers or institutional
investors;

·undisclosed facts that are the subject of rumors, even if the rumors are widely
circulated; and

·information that has been entrusted to the Company on a confidential basis
until a public announcement of the information has been made and enough time has
elapsed for the market to respond to a public announcement of the information
(normally two trading days).

 

D.                 Tipping. “Tipping” is the disclosure of material nonpublic
information concerning the Company or its securities to an outside person.
Providing insider information to anyone who thereafter trades on the basis of
that information may subject both you (the “tipper”) and the other person (the
“tippee”) to insider trading liability.

 

 

 

 



 11 

 

 



V.       Prohibited Activities

 

A.       Prohibitions. Except for limited exceptions described below, the
following activities are prohibited under this Policy:

 

1.No Covered Person may purchase, sell, transfer or effectuate any other
transaction in Company securities while in possession of material nonpublic
information concerning the Company or its securities. This prohibition includes
sales of shares received upon exercise of stock options or upon vesting of
Restricted Stock Units and Awards, and shares held in the Company’s 401(k) plan.

 

2.No Covered Person may “tip” or disclose material nonpublic information
concerning the Company or its securities to any outside person (including family
members, affiliates, analysts, investors, members of the investment community
and news media). Should a Covered Person inadvertently disclose such information
to an outsider, the Covered Person must promptly inform the Compliance Officer
regarding this disclosure. The Company will take steps necessary to preserve the
confidentiality of the information, including requiring the outsider to agree in
writing to comply with the terms of this Policy and/or sign a confidentiality
agreement.

 

3.No Covered Person may purchase Company securities on margin, hold Company
securities in a margin account, or otherwise pledge Company securities as
collateral for a loan because, in the event of a margin call or default on the
loan, the broker or lender could sell the shares at a time when the Covered
Person is in possession of material nonpublic information, resulting in
liability for insider trading. In addition, pledging of securities by Covered
Persons, including margin arrangements, can be perceived to undermine the
alignment of their interests and incentives with the long-term interests of
other stockholders.

 

4.Short-term and speculative trading in Company securities, as well as hedging
and other derivative transactions involving Company securities, can create the
appearance of impropriety and may become the subject of an SEC investigation,
particularly if the trading occurs before a major Company announcement or is
followed by unusual activity or price changes in the Company’s stock. These
types of transactions can also result in inadvertent violations of insider
trading laws and/or liability for short-swing profits under Section 16(b) of the
Securities Exchange Act of 1934.2 Therefore, it is the Company’s policy to
prohibit the following activities, even if you are not in possession of material
nonpublic information:

 

(a)No Covered Person may trade in any interest or position relating to the
future price of Company securities, such as put or call options or other
derivatives, or short sale of Company securities.

 

(b)No Covered Person may hedge Company securities. A “hedge” is a transaction
designed to offset or reduce the risk of a decline in the market value of an
equity security, and can include, but is not limited to, prepaid variable
forward contracts, equity swaps, collars, and exchange funds.

 

(c)Covered Persons may not trade in securities of the Company on an active
basis, including short term speculation.2

 

 

 

__________

2 Under Section 16(b) of the Securities Exchange Act of 1934, directors and
executive officers of the Company are subject to liability for any “short-swing”
profits realized from a purchase and sale, or sale and purchase of equity
securities of the Company within any period of less than six months.

 



 12 

 

 

5.No Covered Person may trade in securities of another company if the Covered
Person is in possession of material nonpublic information about that other
company which the Covered Person learned in the course of their work for Acacia.

 

B.       Exceptions to Prohibited Activities. Prohibitions in trading securities
under this Policy do not include:

 

1.The investment of 401(k) plan contributions in a Company stock fund in
accordance with the terms of the Company's 401(k) plan. However, any changes in
your investment election regarding the Company’s stock are subject to trading
restrictions under this Policy.

 

2.The purchase of Company stock through periodic, automatic payroll
contributions to the Company's Employee Stock Purchase Plan (“ESPP”), if and
when such ESPP is adopted. However, electing to enroll in the ESPP, making any
changes in your elections under the ESPP and selling any Company stock acquired
under the ESPP are subject to trading restrictions under this Policy.

 

3.The exercise of vested employee stock options, either on a “cash for stock” or
“stock for stock” basis, where no Company stock is sold to fund the option
exercise3.

 

4.The receipt of Company stock upon vesting of Restricted Stock Units and
Awards, as well as the withholding of Company stock by the Company in payment of
tax obligations.

 

5.Company securities purchased or sold under a Company authorized Rule 10b5-1
Trading Plan (see Section X below).

 

6.Transfers of Company stock by a Covered Person into a trust for which the
Covered Person is a trustee, or from the trust back into the name of the Covered
Person.

 

VI.       Company Compliance Officer

 

The Compliance Officer may designate one or more individuals to perform the
Compliance Officer’s duties. The determinations of the Compliance Officer under
this Policy are final.

 

The duties of the Compliance Officer include, but are not limited to, the
following:

 

1.assisting with implementation and enforcement of this Policy;

 

2.circulating this Policy to all employees and ensuring that this Policy is
amended as necessary to remain up-to-date with insider trading laws;

 

3.pre-clearing all trading in securities of the Company by Covered Persons in
accordance with the procedures set forth in Section VIII below; and

 

4.providing approval of any Rule 10b5-1 plans under Section X below and any
prohibited transactions under Section V above.

 

5.providing a reporting system with an effective whistleblower protection
mechanism.

 

 

 

 

__________

3 While vested employee stock options may be exercised at any time under this
Policy, the sale of any stock acquired through such exercise is subject to this
Policy.

 



 13 

 

 

VII. Confidentiality of Information Relating to the Company

 

A.                 Access to Information. Risk of insider trading violations by
individuals affiliated with the Company can be substantially limited by
restricting the pool of individuals with access to material nonpublic
information to the greatest extent possible. Access to material nonpublic
information about the Company, including Acacia’s business, earnings and
prospects, should be limited to officers, directors and employees of the Company
on a need-to-know basis. In addition, such information should not be
communicated to anyone outside of the Company, unless such person has signed an
appropriate confidentiality agreement. When communication of material nonpublic
information about the Company to employees becomes necessary, all directors,
officers and employees must take care to emphasize the need for confidential
treatment of such information and adherence to the Company’s policies with
regard to confidential information.

 

B.                  Disclosure of Information. Material nonpublic Company
information is the property of Acacia and the confidentiality of this
information must be strictly maintained within the Company. Only the Chief
Executive Officer and the Chief Financial Officer are authorized to disclose
material nonpublic information about the Company to the public, members of the
investment community (including analysts) or to stockholders, unless one of
these officers has expressly authorized disclosure by another employee in
advance. All inquiries regarding the Company should be directed to the Chief
Executive Officer or to the Chief Financial Officer and no other comment should
be provided.

 

VIII. Pre-Clearance Required for Trading by Covered Persons

 

All Covered Persons must pre-clear planned transactions in Company securities as
provided below:

 

1.The Covered Person proposing to effectuate a trade or other transaction in
Company securities must notify the Compliance Officer in writing of the amount
and nature of the proposed transaction no earlier than two business days prior
to the proposed transaction date.

 

2.The Covered Person proposing to effectuate such trade or other transaction
must certify to the Compliance Officer in writing that he or she is not in
possession of material nonpublic information concerning the Company or its
securities.

 

3.The Compliance Officer must approve the proposed trade or other transaction in
writing.

 

4.Note: If the transaction order is not placed within ten (10) business days
after receiving clearance, clearance for the transaction must be re-requested
since circumstances may have changed over that time period.

 

5.The Compliance Officer’s decision on clearance, whether approved or denied,
shall be kept confidential.

 

Pre-clearance requests should be submitted by completing one of the forms
attached hereto as Exhibit B and Exhibit C and by following all associated
instructions.

 

IX.       Blackout Periods Applicable to Covered Persons

 

A.                 No Trading During Blackout Periods. No Covered Person may
trade or effectuate any other transactions in Company securities during regular
blackout periods or during any special blackout periods designated by the
Compliance Officer (except for the limited exceptions described in Section V.B
above). Remember that even during an open trading window, you may not trade in
Company securities if you are in possession of material nonpublic information
concerning the Company or its securities.

 

 

 

 



 14 

 

 

B.                  Regular Blackout Periods Defined. Subject to obtaining
trading pre-approval from the Compliance Officer in accordance with the
procedures set forth in Section VIII above, Covered Persons may not trade in
Company securities during the period that ends ten business days prior to the
end of the fiscal quarter and continues until the close of trading on the first
full business day after the Company’s public release of quarterly or annual
financial results. To provide clarity, the Compliance Officer will notify
Covered Persons, in advance of each quarter end, of the date on which the
blackout period begins and ends. Trades made pursuant to an approved 10b5-1
Trading Plan (see Section X below) are exempted from this restriction.

 

C.                 Special Blackout Periods. From time to time, the Compliance
Officer may determine that trading in Company securities is inappropriate during
an otherwise open trading window due to the existence of material nonpublic
information. Accordingly, the Compliance Officer may prohibit trading at any
time by announcing a special blackout period. The Compliance Officer will
provide notice of any modification of the trading blackout policy or any
additional prohibition on trading during the period when trading is otherwise
permitted under this Policy. The existence of a special blackout period should
be considered confidential information and Covered Persons are prohibited from
communicating the existence of a special blackout period to anyone who is not a
Covered Person.

 

D.                 Blackout Periods Required by the Sarbanes-Oxley Act of 2002.
In order to comply with certain provisions of the Sarbanes-Oxley Act of 2002, no
director or executive officer of the Company may, directly or indirectly,
purchase, sell or otherwise acquire or transfer any equity security of the
Company during any period of time that participants in the Company’s 401(k) plan
are prohibited from trading interests in the Company’s equity securities under
such plan. The “blackout period” is defined for purposes of this rule as any
period of more than three consecutive business days during which the ability of
50 percent or more of the participants or beneficiaries located in the United
States under all individual account plans of the Company to purchase or sell any
equity securities of the Company under any such plan is suspended by action of
the Company or a fiduciary of the plan. The Sarbanes-Oxley Act requires the
Company to timely notify affected directors and executive officers and the SEC
of any such blackout period. If you are a director or executive officer of the
Company, the Compliance Officer will disapprove any requested transaction
involving equity securities of the Company that would occur during a blackout
period for participants in the Company’s 401(k) plan.

 

E.                 Hardship Trading Exceptions. The Compliance Officer may, on a
case-by-case basis, authorize trading in Company securities during a trading
blackout period due to financial or other hardship. Any person wanting to rely
on this exception must first notify the Compliance Officer in writing of the
circumstance of the hardship and the amount and nature of the proposed trade.
Such person will also be required to certify to the Compliance Officer in
writing no earlier than two business days prior to the proposed trade that he or
she is not in possession of material nonpublic information concerning the
Company or its securities. Upon authorization from the Compliance Officer, the
person may trade, although such person will be responsible for ensuring that any
such trade complies in all other respects with this Policy.

 

X.       10b5-1 Trading Plans

 

The Compliance Officer must pre-clear any Rule 10b5-1 trading plan4. A Rule
10b5-1 trading plan is a contract to purchase or sell securities according to a
written instruction or plan established prior to making any transactions. The
Rule 10b5-1 trading plan must be adopted in good faith and without knowledge of
material nonpublic information. Covered Persons who wish to enter into a Rule
10b5-1 trading plan must obtain the prior written approval of the Compliance
Officer. Prior written approval is likewise required before a Covered Person may
modify, in any way, an approved Rule 10b5-1 trading plan. Transactions effected
under an approved Rule 10b5-1 trading plan will not require further preclearance
at the time of the trade and will not be subject to the trading blackout periods
under this Policy.

 

 

 

 

_________

4 A trading plan adopted pursuant to Rule 10b5-1 under the Securities Exchange
Act of 1934, if properly structured, provides an affirmative defense to a claim
that the insider traded on the basis of material nonpublic information.

 



 15 

 

 

In order to receive pre-clearance, a trading plan must meet the following
parameters:

 

(1)No trading plan may be adopted, terminated, amended, revised or otherwise
modified except during a Window Period when that individual is not then in
possession of any material nonpublic information.

 

(2)No plan participant may engage in extra-plan, corresponding hedging positions
with respect to Company stock.

 

(3)The effective date of the trading plan must be not less than thirty (30) days
following adoption of the trading plan.

 

(4)The trading plan may not be modified more than once every six (6) months
following the plan’s adoption or any modification of the plan and such
modifications shall not take effect until at least ninety (90) days after
adoption of such modification.

 

(5)A trading plan may be terminated upon prior written notice. If a trading plan
is terminated prior to its stated term and a new plan adopted in its place, the
new trading plan shall not take effect until ninety (90) days following its
adoption. Notwithstanding the foregoing, a new trading plan adopted for the sole
purpose of selling stock to satisfy the tax obligations upon vesting of a
restricted stock grant may take effect in less than ninety (90) days following
its adoption.

 



Purchases and sales made pursuant to a Rule 10b5 -1 trading plan must still
comply with all other applicable reporting requirements under federal and state
securities laws, including Form 4 filings pursuant to Section 16 of the
Securities Exchange Act of 1934.

 

XI.       Instructions for Pre-clearance for the Purchase or Sale of Acacia
Stock or Exercising of Acacia Stock Options

 

Pre-clearance for Covered Persons is mandatory. Please request pre-clearance for
a transaction by giving a copy of the Advanced Notice for Personal Trading Form
for RSAs and RSUs, attached hereto as Exhibit B, and the Pre-Clearance to
Exercise Options Form for stock options, attached hereto as Exhibit C, to
Jennifer Graff.

 

 

 

 

 

 

 

 

 

 



 16 

 

 

EXHIBIT A

 

CERTIFICATION

 

I hereby certify that:

 

·I have read and understand the Company’s Insider Trading Policy Statement of
Polices and Procedures Governing Material Nonpublic Information and the
Prevention of Insider Trading. I understand that the Company’s Compliance
Officer is available to answer any questions I have regarding this Insider
Trading Policy.

 

·Since the effective date of the Insider Trading Policy, or such shorter period
of time that I have been a director, officer, employee or contractor of the
Company, I have complied with the Insider Trading Policy.

 

·I will continue to comply with the Company’s Insider Trading Policy for as long
as I am a director, officer, employee or contractor of the Company.

 

·I understand that failure to comply with the Insider Trading Policy could
subject me to disciplinary action or termination of the business or employment
relationship with Acacia.

 

        Signature   Date                   Printed Name (Please print legibly)  
   

 



 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

   

 

 

EXHIBIT B

 

ADVANCE NOTICE FOR PERSONAL TRADING FORM

 

TO: Acacia Research Corporation     FROM: _____________     DATE:       RE:
Advance Notice for Personal Trading

 

I, the undersigned, hereby give advance notice to Acacia Research Corporation
that I intend to ☐ purchase      ☐ sell up to______________ shares of Acacia
Research Corporation common stock.

 

☐ These shares are held in my 401(k) plan.

 

☐ ______ of these shares were obtained from options that I exercised on , 20___:

 

o   At $______ per share (the exercise price)

 

o   Granted on ___________, 20___


I hereby certify as of the date above that:

 

·I have previously received and am familiar with the Company’s insider trading
policy;

 

·I have complied with all procedures established by the Company’s insider
trading policy in connection with the transaction described above; and

 

·to my knowledge, I am not in possession of any material nonpublic information
about the Company and/or its affiliated companies.

 

I acknowledge that I have ten (10) business days from the date of approval, or
until the window closes, whichever is shorter, in which to complete the trade I
have requested.

 

_____________________________

Signature:

 

MANAGEMENT APPROVAL:

 

 

 

_____________________________

 

Date:_________________________

 

 

 

 

 

 

 

 

Exhibit B



   

 

 

EXHIBIT C

 

PRE-CLEARANCE TO EXERCISE OPTIONS

 

I, ________________ hereby notify Acacia Research Corporation (the
“Corporation”) that I elect to purchase____________ shares (the “Exercised
Shares”) of the Corporation’s Common Stock (“Common Stock”) at the option
exercise price of ________ per share (the “Exercise Price”) pursuant to that
certain option granted to me under the Acacia Research Corporation 20__Stock
Incentive Plan on ____________, 20__(the “Option”).

 

Type of Option

 

_______ Incentive Option (ISO)                                         _______
Non-Statutory Option (Non-Qual)

 

Type of Transaction

____      Cash Exercise (Purchase of the option shares with the intent to hold
the shares for sale at a future date). NOTE: If you choose to do a cash
exercise, you may not sell the acquired share without subsequent approval during
a period when the trading window is open. Please refer to the Acacia Insider
Trading Policy.

____      Cashless Exercise (Same-day purchase of the option shares and
immediate sale of all the shares on the open market.)

____      Sell-to-Cover Exercise (Purchase of the option shares and immediate
sale of less than all the shares). NOTE: If you choose to do a Sell-to-Cover
exercise, you may not sell the remaining shares without subsequent approval
during a period when the trading window is open. Please refer to the Acacia
Insider Trading policy.

 

Concurrently with the delivery of this Notice of Exercise to the Corporation, I
shall pay, or cause to be paid to the Corporation the Exercise Price for the
Exercised Shares in accordance with the provisions of my agreement with the
Corporation (or other documents) evidencing the Option and shall deliver
whatever additional documents may be required by such agreement as a condition
for exercise.

 

I hereby certify as of the date above that: 

·I have previously received and am familiar with the Corporation’s Insider
Trading Policy;

·I have complied with all procedures established by the Corporation’s Insider
Trading Policy in connection with the transaction described above; and

·To my knowledge, I am not in possession of any material nonpublic information
about the Corporation and/or its affiliated companies.

 

I acknowledge that I have ten (10) business days from the date of approval, or
until the window closes, whichever is shorter, in which to complete the trade I
have requested. I also acknowledge that I will notify Jennifer Graff by email as
soon as I have given my broker any exercise instructions.

 

        Date   Signature           MANAGEMENT APPROVAL:                        
      Date: _______________      

 

 

 

 

 

 

Exhibit C



   

 

 

EXHIBIT B

 

SEXUAL HARASSMENT POLICY

 

 

 

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 



 20 

 

 

HARASSMENT, DISCRIMINATION AND RETALIATION PREVENTION POLICY

 

Acacia Research Corporation (the “Company”) is committed to providing a
workplace free of sexual harassment and discrimination (which includes
harassment or discrimination based on pregnancy, childbirth, breastfeeding and
related medical conditions) as well as unlawful harassment and discrimination
based on such factors as race, color, religious creed (including religious dress
and grooming practices), creed, family status, national origin (including
language use restrictions), ancestry, age for individuals over forty years of
age, physical disability (including HIV/AIDS), mental disability, medical
condition (including cancer), genetic information, genetic condition, genetic
characteristics, actual or perceived marital status, registered domestic partner
status, sexual orientation, gender, gender identity, gender expression, alienage
or citizenship status, domestic violence victim status, consumer credit history,
caregiver status, unemployment status, arrest records and conviction status
under certain circumstances to the extent required by applicable law, sexual and
reproductive health decisions, military and veteran status, denial or use of
family and medical care leave, and any other factor made unlawful by federal,
state, or local law. Discrimination and harassment are also prohibited on the
basis of a perception that a person has any of the above characteristics, or
that the person is associated with a person who has, or is perceived to have,
any of the above characteristics. The Company strongly disapproves of and will
not tolerate any form or unlawful harassment or discrimination, including
against employees or applicants by managers, supervisors, or co-workers, as well
as by third parties in the workplace or with whom the employee comes into
contact in connection with their employment.

 

This policy applies to all Company employees, paid or unpaid interns,
volunteers, and any other persons providing services to the Company pursuant to
a contract. The Company also maintains a separate policy prohibiting sexual
harassment, entitled “Sexual Harassment Prevention Policy, New York Employees,”
that supplements this policy and that applies only to all employees, paid or
unpaid interns, volunteers, contractors and any other persons providing services
to or conducting business with the Company in New York. To the extent there is
any conflict between this policy and the Company’s Sexual Harassment Policy, New
York Employees, the Sexual Harassment Policy, New York Employees will control
over this policy as to those individuals subject to that policy.

 

Harassment includes verbal, physical, and visual conduct, as well as
communication through electronic media of any type, that creates an
intimidating, offensive or hostile working environment or interferes with work
performance. Such conduct constitutes harassment when (1) submission to the
conduct is made either an explicit or implicit condition of employment; (2)
submission to or rejection of the conduct is used as the basis for an employment
decision; or (3) the harassment interferes with an employee’s work performance
or creates an intimidating, hostile or offensive work environment. Harassing
conduct can take many forms and includes, but is not limited to, slurs, jokes,
statements, gestures, pictures, or cartoons regarding an employee’s sex, race,
color, national origin, religion, age, physical disability, medical condition,
ancestry, marital status, sexual orientation, gender, gender identity, veteran
status, or other protected status.

 

Sexually harassing conduct in particular includes all of these prohibited
actions as well as other unwelcome conduct such as requests for sexual favors,
unwelcome sexual advances, verbal conduct of a sexual nature (like name calling,
suggestive comments, or lewd talk) or physical conduct (including assault,
unwanted touching, intentionally blocking normal movement or interfering with
work because of sex or any other protected basis). An employee who unlawfully
harasses a co-worker may be personally liable for the harassment.

 

If you believe you or a co-worker has been subjected to any form of unlawful
discrimination or harassment, including sexual harassment, you should
immediately contact your supervisor or report the issue directly to the Director
of Human Resources, either orally or in writing. A manager or supervisor who
learns of any misconduct which may be in violation of this policy or learns of
an employee’s complaint or concern about a possible violation of this policy
must immediately report the issue to the Company’s Director of Human Resources.

 

 

 

 



 21 

 

 

Upon receipt of any complaint, the Company will immediately undertake a prompt,
impartial, and thorough investigation conducted by qualified personnel,
preserving confidentiality to the extent possible. All complaints under this
policy will receive a timely response, documentation and tracking of progress,
and timely closure. The investigation will provide all parties appropriate due
process and reach reasonable conclusions based on the evidence collected, as
well as determine appropriate options for remedial action to resolve the
situation. If at the end of the investigation misconduct is found, the Company
will take appropriate remedial measures. If you have a complaint being
investigated under this policy, you can find out about the progress of the
investigation by contacting the Director of Human Resources.

 

Retaliation against Company employees or any other person for the good faith
reporting of possible acts or incidents of discrimination or harassment, as well
as for participating in any workplace investigation, will not be tolerated. If
you believe you or a co-worker has been subjected to any form of unlawful
retaliation, you should immediately contact your supervisor or the Director of
Human Resources, either orally or in writing. Upon receipt of a retaliation
complaint, the Company will undertake an investigation consistent with the
provisions of this policy. Company employees shown to have engaged in such
retaliation will be disciplined, up to and including discharge.

 

Sexual harassment and retaliation for opposing sexual harassment or
participating in investigations of sexual harassment are illegal. In addition to
notifying the Company about discrimination, harassment or retaliation
complaints, affected employees may also direct their complaints to the federal,
state and/or local agencies with responsibility for enforcing laws related to
harassment, discrimination or retaliation, such as the California Department of
Fair Employment and Housing (DFEH), New York State Division of Human Rights, or
any of the local offices of the U.S. Equal Employment Opportunity Commission
(EEOC).

 

The U.S. Equal Employment Opportunity Commission, California Department of Fair
Employment and Housing, New York State Division of Human Rights and other
agencies are authorized to accept and investigate complaints of employment
discrimination, harassment and/or retaliation, and to mediate settlements.
Certain agencies, such as the California Fair Employment and Housing Commission
(FEHC), have authority to issue accusations against employers, conduct formal
hearings, and award reinstatement, back pay, damages, and other affirmative
relief. State and federal law also prohibit retaliation against employees
because they have filed a complaint with the EEOC, New York State Division of
Human Rights, DFEH or other state agencies, participated in an

investigation, proceeding, or hearing with such agencies, or opposed any
practice made unlawful by applicable state or federal law.

 

The deadline for filing complaints with the DFEH or New York State Division of
Human Rights is one (1) year from the date of the alleged unlawful conduct. You
can contact the nearest DFEH office or the FEHC at the locations listed in the
Company’s DFEH poster or by checking the state government listings online or in
the local telephone directory. The New York State Division of Human Rights main
office contact information is: NYS Division of Human Rights, One Fordman Plaza,
Fourth Floor, Bronx, New York 10458, (718) 741-8400, www.dhr.ny.gov.

 

Additional information regarding governmental agencies responsible for accepting
complaints and addressing issues related to harassment, discrimination or
retaliation for Company employees in New York is included in the Company’s
Sexual Harassment Prevention Policy, New York Employees.

 

 

 

 

 

 

 

 



   

 

 

EXHIBIT C

 

EXECUTIVE OFFICER STOCK OWNERSHIP GUIDELINES

 

 

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   



